        Case 4:18-cv-07533-HSG Document 52 Filed 05/06/20 Page 1 of 9



 1     TIFFANY CHEUNG (CA SBN 211497)                  C.K. Lee, Admitted Pro Hac Vice
       TCheung@mofo.com                                Lee Litigation Group, PLLC
 2     SABRINA LARSON (CA SBN 291661)                  148 West 24th Street, Eighth Floor
       SLarson@mofo.com
 3     MORRISON & FOERSTER LLP                         New York, NY 10011
       425 Market Street                               Tel.: 212-465-1188
 4     San Francisco, California 94105                 Fax: 212-465-1181
       Telephone:    (415) 268-7000                    Email: cklee@leelitigation.com
 5     Facsimile:    (415) 268-7522
                                                       David A. Makman, Esq. (SBN: 178195)
 6     Attorneys for Defendant                         Law Offices of David Makman
       APPLE INC.
 7                                                     483 Seaport Court, Suite 103
                                                       Redwood City, CA 94063
 8                                                     Tel: 650-242-1560
                                                       Fax: 650-242-1547
 9                                                     Email: david@makmanlaw.com
10
                                                       Attorneys for Plaintiffs
11

12                                  UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                          OAKLAND DIVISION

15
       CHRISTIAN SPONCHIADO and                          Case No.    4:18-cv-07533-HSG
16     COURTNEY DAVIS, on behalf of
       themselves and all others similarly situated,     ESI STIPULATION AND
17                                                       [PROPOSED] ORDER
                              Plaintiffs,
18                                                       Judge: Hon. Haywood S. Gilliam, Jr.
              v.                                         FAC Filed: April 24, 2019
19
       APPLE INC.,
20
                              Defendant.
21

22

23

24

25

26

27

28

     ESI STIPULATION AND [PROPOSED] ORDER
     CASE NO. 4:18-cv-07533-HSG
      sf- 4194790
        Case 4:18-cv-07533-HSG Document 52 Filed 05/06/20 Page 2 of 9



 1           Plaintiffs Christian Sponchiado and Courtney Davis (“Plaintiffs”) and Defendant Apple
 2    Inc. (“Defendant”) hereby agree that the following procedures shall govern discovery of
 3
      Electronically-Stored Information (“ESI”) in this case:
 4
             1.      Custodian names and search terms to be exchanged. The parties shall meet and
 5
      confer to reach agreement on a reasonable list of custodians for purposes of collection, review
 6

 7    and production of electronically stored information. In connection with the meet and confer

 8    process, each party shall provide a proposed list of individual custodians who are knowledgeable

 9    about and were involved with the core issues or subjects in this case (e.g., the development,
10
      design and operation of the accused products, and sales, marketing and other damages-related
11
      information for the accused products). The parties then shall meet and confer to reach agreement
12
      on document custodians and also shall meet and confer to reach agreement on search terms to be
13
      used for electronic searches of the files from those custodians. ESI, including, but not limited to
14

15    electronic files and email, shall be collected for each individual custodian from the personal

16    computers, network resources, and other electronic devices that those individuals use for work
17    purposes. Notwithstanding prior agreement on the search terms to be used for electronic
18
      searches, should a search produce an unreasonably large number of non-responsive or irrelevant
19
      results, the parties shall (at the producing party’s request) meet and confer to discuss application
20
      of further negative search restrictions (e.g., if a single search was for “card” and ninety percent of
21

22    the resulting documents came from the irrelevant term “credit card,” a negative limitation to

23    ignore documents only returned as a result of “credit card” may be applied to remove these

24    documents). The party receiving production shall not unreasonably oppose such further
25    restrictions designed to filter immaterial search results. The parties shall make good faith efforts
26
      to identify appropriate email custodians and produce email on the agreed upon schedule, but
27
      reserve the right to seek email from additional email custodians identified through discovery.
28

     ESI STIPULATION AND [PROPOSED] ORDER                                                               1
     CASE NO. 4:18-cv-07533-HSG
      sf- 4194790
        Case 4:18-cv-07533-HSG Document 52 Filed 05/06/20 Page 3 of 9



 1           2.      Format for production of documents – documents existing in electronic
 2    format. Except as otherwise provided for in this Stipulation, all documents existing in electronic
 3
      format shall be produced in multiple page, searchable PDF format at a resolution of at least 300
 4
      dpi in accordance with the following:
 5
                     A.      PDF files shall be produced along with Concordance/Opticon image load
 6

 7    files that indicate the beginning and ending of each document.

 8                   B.      For documents which already exist in PDF format prior to production (i.e.,

 9    which the producing party receives from a client or third party in PDF format), the producing
10
      party may provide them in that same PDF format, whether searchable or non-searchable. For
11
      documents converted to PDF format prior to production, the producing party shall make
12
      reasonable efforts to convert to searchable PDF.
13
                     C.      Metadata. Load files should include, where applicable, the information
14

15    listed in the Table of Metadata Fields, attached as Exhibit A. However, the parties are not

16    obligated to include metadata for any document that does not contain such metadata in the
17    original, if it is not possible to automate the creation of metadata when the document is collected.
18
      The parties reserve their rights to object to any request for the creation of metadata for documents
19
      that do not contain metadata in the original.
20
                     D.      Production media and encryption of productions. Unless otherwise
21

22    agreed, the parties shall provide document productions in the following manner: The producing

23    party shall provide the production data on CDs, DVDs, external hard drives or SFTP, as

24    appropriate. The producing party shall encrypt the production data using WinRAR encryption,
25    and the producing party shall forward the password to decrypt the production data separately
26
      from the CD, DVD, external drive or SFTP to which the production data is saved.
27

28

     ESI STIPULATION AND [PROPOSED] ORDER
     CASE NO. 4:18-cv-07533-HSG                                                                              2
      sf- 4194790
        Case 4:18-cv-07533-HSG Document 52 Filed 05/06/20 Page 4 of 9



 1           3.      Format for production of documents – hardcopy or paper documents. All
 2    documents that are hardcopy or paper files shall be scanned and produced in the same manner as
 3
      documents existing in electronic format, above.
 4
             4.      Source code. This Stipulation does not govern the format for production of source
 5
      code of any type or kind. The parties will separately negotiate and submit a protective order
 6

 7    governing the production of source code, if necessary.

 8           5.      Parent and child emails. The parties shall produce email attachments

 9    sequentially after the parent email.
10
             6.      Native files. The parties will meet and confer to discuss requests for the
11
      production of files in native format, on a case-by-case basis. If the parties are unable to reach
12
      agreement with regard to requests for additional documents in native-file format, the parties
13
      reserve the right to seek relief from the Court. Documents produced natively shall be represented
14

15    in the set of imaged documents by a slipsheet indicating the production identification number and

16    confidentiality designation for the native file that is being produced.
17           7.      Databases. Certain types of databases are dynamic in nature and will often
18
      contain information that is neither relevant nor reasonably calculated to lead to the discovery of
19
      admissible evidence. Thus, a party may opt to produce relevant and responsive information from
20
      databases in an alternate form, such as a report or data table. These reports or data tables will be
21

22    produced in a static format.

23           The parties agree to identify the specific databases, by name, that contain the relevant and

24    responsive information that parties produce.
25           8.       Requests for hi-resolution or color documents. The parties agree to respond to
26
      reasonable and specific requests for the production of higher resolution or color images. Nothing
27
      in this Stipulation shall preclude a producing party from objecting to such requests as
28

     ESI STIPULATION AND [PROPOSED] ORDER
     CASE NO. 4:18-cv-07533-HSG                                                                              3
      sf- 4194790
         Case 4:18-cv-07533-HSG Document 52 Filed 05/06/20 Page 5 of 9



 1    unreasonable in number, timing or scope, provided that a producing party shall not object if the
 2    document as originally produced is illegible or difficult to read. The producing party shall have
 3
      the option of responding by producing a native-file version of the document. If a dispute arises
 4
      with regard to requests for higher resolution or color images, the parties will meet and confer in
 5
      good faith to try to resolve it.
 6

 7            9.      Foreign language documents. All documents shall be produced in their original

 8    language. Where a requested document exists in a foreign language and the producing party also

 9    has an English-language version of that document that it prepared for non-litigation purposes
10
      prior to filing of the lawsuit, the producing party shall produce both the original document and all
11
      English-language versions. In addition, if the producing party has a certified translation of a
12
      foreign-language document that is being produced, (whether or not the translation is prepared for
13
      purposes of litigation) the producing party shall produce both the original document and the
14

15    certified translation. Nothing in this agreement shall require a producing party to prepare a

16    translation, certified or otherwise, for foreign language documents that are produced in discovery.
17            10.     Document preservation. The parties have discussed and understand their
18
      preservation obligations and needs and agree that preservation of potentially relevant ESI will be
19
      reasonable and proportionate, and state as follows:
20
              a)      The parties have begun discussing the types of ESI they believe should be
21

22    preserved and the custodians, or general job titles or descriptions of custodians, for whom they

23    believe ESI should be preserved. The parties will continue to meet and confer on these topics,

24    and shall add or remove custodians as reasonably necessary;
25            b)      The parties represent that they have exercised reasonable diligence to take steps to
26
      preserve reasonably accessible ESI relating to the issues relevant to this action and distribute
27
      document retention notices to custodians who are likely to have relevant documents;
28

     ESI STIPULATION AND [PROPOSED] ORDER
     CASE NO. 4:18-cv-07533-HSG                                                                              4
      sf- 4194790
        Case 4:18-cv-07533-HSG Document 52 Filed 05/06/20 Page 6 of 9



 1           c)      Discovery is in its early stages and the parties have not yet encountered any
 2    sources of ESI that should not be preserved due to burden, cost, or accessibility. The parties shall
 3
      promptly meet and confer during the pendency of this litigation if any issues arise regarding the
 4
      burden, cost, or accessibility of preserving, searching, reviewing, or producing ESI.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ESI STIPULATION AND [PROPOSED] ORDER
     CASE NO. 4:18-cv-07533-HSG                                                                              5
      sf- 4194790
        Case 4:18-cv-07533-HSG Document 52 Filed 05/06/20 Page 7 of 9



 1
       Dated: May 4, 2020                            TIFFANY CHEUNG
 2                                                   MORRISON & FOERSTER LLP

 3

 4                                                   By:   /s/ Tiffany Cheung
                                                           TIFFANY CHEUNG
 5
                                                           Attorneys for Defendant
 6                                                         APPLE INC.
 7

 8     Dated: May 4, 2020                            C.K. LEE
                                                     LEE LITIGATION GROUP, PLLC
 9
                                                     DAVID ALAN MAKMAN
10                                                   THE LAW OFFICES OF DAVID A.
                                                     MAKMAN
11

12
                                                     By:   /s/ C.K. Lee
13                                                         C.K. LEE
14                                                         Attorneys for Plaintiffs CHRISTIAN
                                                           SPONCHIADO AND COURTNEY
15                                                         DAVIS
16

17

18                                          [PROPOSED] ORDER

19
      PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21
      Dated:   _______________,
                  5/6/2020      2020             _______________________________________
22
                                                          Honorable Haywood S. Gilliam, Jr.
23                                                        United States District Court

24

25

26

27

28

     ESI STIPULATION AND [PROPOSED] ORDER
     CASE NO. 4:18-cv-07533-HSG                                                                 6
      sf- 4194790
        Case 4:18-cv-07533-HSG Document 52 Filed 05/06/20 Page 8 of 9



 1

 2                                             EXHIBIT A

 3
                                      TABLE OF METADATA FIELDS
 4

 5     Field Name         Specifications    Field Type     Description         Description (E-
                          Field Name                       (Email)             Files/Attachments)
 6
       BegDoc             Unique ID         Paragraph      The Document        The Document ID
 7                        (Bates number)                   ID number           number associated
                                                           associated with     with the first page
 8                                                         the first page of   of a document
                                                           an email.
 9
       EndDoc             Unique ID         Paragraph      The Document        The Document ID
10                        (Bates number)                   ID number           number associated
                                                           associated with     with the last page
11                                                         the last page of    of a document.
                                                           an email.
12
       BegAttach          Unique ID         Paragraph      The Document        The Document ID
13                        (Bates number)                   ID number           number associated
                          Parent-Child                     associated with     with the first page
14                        Relationships                    the first page of   of a parent
                                                           a parent email.     document.
15
       EndAttach          Unique ID         Paragraph      The Document        The Document ID
16                        (Bates number)                   ID number           number associated
                          Parent-Child                     associated with     with the last page
17                        Relationship                     the last page of    of the last
                                                           the last            attachment to a
18                                                         attachment to a     parent document.
                                                           parent email.
19
       Pages              Pages             Number         The number of       The number of
20                                                         pages for an        pages for a
                                                           email.              document.
21
       DateSent                             Date        The date the           For email
22                                          (MM/DD/YYYY email was sent.        attachments, the
                                            format)                            date the parent
23                                                                             email was sent.

24     Author             Author Display    Paragraph      The display         The name of the
                          Name (e-mail)                    name of the         author as identified
25                                                         author or           by the metadata of
                                                           sender of an        the document.
26                                                         email.
27     To                 Recipient         Paragraph      The display         The display name
                                                           name of the         of the recipient(s)
28

     ESI STIPULATION AND [PROPOSED] ORDER
     CASE NO. 4:18-cv-07533-HSG                                                                       7
      sf- 4194790
        Case 4:18-cv-07533-HSG Document 52 Filed 05/06/20 Page 9 of 9



 1                                                       recipient(s) of   of a document (e.g.,
                                                         an email.         fax recipients).
 2
       CC                 CC                 Paragraph   The display
 3                                                       name of the
                                                         copyee(s) of a
 4                                                       email.
 5     BCC                BCC                Paragraph   The display
                                                         name of the
 6                                                       blind copyee(s)
                                                         of an email.
 7
       Subject            Subject (e-mail)   Paragraph   The subject       The subject of a
 8                                                       line of an        document from
                                                         email.            entered metadata.
 9
       Custodian          Custodian          Paragraph   The custodian     The custodian of a
10                                                       of an email.      document.
11     Other Custodian    Other Custodian                Individual(s)     Individual(s) whose
                                                         whose             documents de-
12                                                       documents de-     duplicated out.
                                                         duplicated out.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ESI STIPULATION AND [PROPOSED] ORDER
     CASE NO. 4:18-cv-07533-HSG                                                                   8
      sf- 4194790
